Citation Nr: 1523756	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-14 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for helpless child benefits for the Veteran's son, N. W.

2.  Whether the Veteran's son, N. W., may be recognized as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 for the purpose of entitlement to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1966 to June 1968.  The appellant is the Veteran's spouse and his fiduciary (the Veteran has been declared incompetent to handle VA funds and the appellant has been appointed as his fiduciary). 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  By that rating action, the RO denied recognition of the appellant and Veteran's son, N. W., as a dependent child on the basis of permanent incapacity for self-support.  The appellant appealed this rating action to the Board. 


FINDINGS OF FACT

1.  In a November 1996 rating action, the RO denied entitlement to helpless child benefits.  The appellant was notified of the decision in a letter that month and did not appeal or submit material evidence within the appeal period after the decision; that decision is final.

2.  Evidence received since the November 1996 rating decision, wherein the RO denied entitlement to "helpless child" benefits for the appellant's and the Veteran's son, N. W., on the basis of permanent incapacity for self-support prior to attaining the age of 18, relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim
3.  The appellant and Veteran's son, N .W., was born in November 1974 and turned 18 years of age in November 1992. 

4.  The appellant and Veteran's son, N. W., was permanently incapable of self-support by reason of a mental condition prior to attaining the age of 18.


CONCLUSIONS OF LAW

1.  The November 1996 rating decision, wherein the RO denied entitlement to "helpless child" benefits for N. W. on the basis of permanent incapacity for self-support prior to attaining the age of 18, for the purpose of entitlement to VA benefits, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2014). 

2.  New and material evidence has been received to reopen the claim of entitlement to "helpless child" benefits for N. W. on the basis of permanent incapacity for self-support prior to attaining the age of 18, for the purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).

3.  The criteria for entitlement to VA benefits on the basis of permanent incapacity for self-support of the appellant and Veteran's son, N. W., prior to attaining the age of 18 have been met.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to "helpless child" benefits for N. W., the appellant's and Veteran's son, on the basis of permanent incapacity for self-support prior to attaining the age of 18, for the purpose of entitlement to VA benefits, such deficiencies are moot because the Board is reopening and granting the underlying claim for this benefit in the decision below. 

II. Legal Analysis

i) Reopening Analysis

The appellant seeks to reopen a previously denied claim of entitlement to "helpless child" benefits for N. W., her and the Veteran's son, on the basis of permanent incapacity for self-support prior to attaining the age of 18, for the purpose of entitlement to VA benefits.  Generally, a claim which has been finally denied in a Board decision or RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The newly presented evidence is generally presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 48 (1997). 

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

By a November 1996 rating decision, the RO denied the Appellant's claim of entitlement to "helpless child" benefits for her and the Veteran's son, N. W., on the basis of permanent incapacity for self-support prior to attaining the age of 18.  In denying the claim, the RO determined that there was no evidence indicating that N. W. was permanently incapable of self-support prior to age 18.  The RO's November 1996 rating decision is final.  38 U.S.C.A. § 7105.  In addition, no new and material evidence was received within one year of the November 1996 rating decision.  See 38 C.F.R. § 3.156(b). 

The appellant sought to reopen her previously denied claim of entitlement to "helpless child" benefits for her and the Veteran's son, N. W., on the basis of permanent incapacity for self-support prior to attaining the age of 18 in July 2011.  (See VA Form 21-686c, Declaration of Status of Dependents, received by VA in July 2011).  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans, supra.  Here, the last final denial of the claim is the November 1996 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence received since the RO's November 1996 rating decision includes, in part, a March 2012 report, prepared by I. I., M. D.  Dr. I. I. concluded, in pertinent part, that before the age of 18, N. W. was incapable of taking care of himself and that he would require his mother's and physician's care for the duration of his life.  Dr.  I. I. reasoned that N.W. was schizophrenic and was mentally challenged with a low intelligence quotient (IQ) and severe learning disorder.  (See March 2012 report, prepared by Dr. I. I.) This evidence is new because it was not of record at the time of the RO's final November 1996 rating action.  It is also material.  It is material because it addresses the question as to whether N. W. was incapable of self-support prior to the age of 18.  Accordingly, Dr. I. I.'s March 2012 report raises a reasonable possibility of substantiating the claim.  Therefore, the appellant's claim of entitlement to "helpless child" benefits for N. W. on the basis of permanent incapacity for self-support prior to attaining the age of 18, for the purpose of entitlement to VA benefits, is reopened.  Shade, supra.

ii) Merits Analysis

Having reopened the previously denied claim of entitlement to "helpless child" benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 for N. W., the appellant's and Veteran's son, the Board will now address this claim on its merits after a brief discussion of the laws and regulations governing this type of claim.

The law provides that a veteran's adult son or daughter may be recognized as a "child" of a veteran on the basis of permanent incapacity for self-support at the date of attaining the age of 18 years.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a)(1)(ii). 

The phrase "permanent incapacity for self-support" contemplates that the individual has a totally incapacitating disability that causes a permanent inability to support himself through his own efforts by reason of a physical or mental defect.  The focus is solely on the individual's condition at the time of his or her 18th birthday.  Dobson v. Brown, 4 Vet. App. 443 (1993). 

Where the extent and nature of the disability raises some doubt as to whether it would render the average person incapable of self-support, and employment is not a normal situation considering the circumstances of the individual's life, it should be considered whether the individual's daily activities in the home and community are equivalent to the activities of employment of any nature within the physical or mental capability of the individual that would provide sufficient income for reasonable support.  38 C.F.R. § 3.356(b)(3).

If a finding is made that a claimant was permanently incapable of self-support as of his or her 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there has been improvement sufficient to render the claimant capable of self-support.  See Dobson v. Brown, supra.  If the claimant is shown to be capable of self-support at 18, VA is required to proceed no further.  Id.

The appellant seeks recognition for her and the Veteran's son, N. W., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18, for the purpose of entitlement to VA benefits.

There is no question that the Veteran's son, N. W., is now incapable of self-support. The issue is whether he was permanently incapable of self-support at age 18, specifically as of his birthday in November 1992.  The evidence as to this matter is in equipoise. 

Evidence in support of the claim includes August 2011 and March 2012 reports, authored by I. I., M. D.  These reports contain  Dr. I. I.'s unequivocal conclusion that before the age of 18, N. W. was incapable of taking care of himself, was fully dependent on his mother (the appellant) due to his mental state and that he would require her, as well as a doctor's care, for the duration of his life.  Dr. I. I. related that he had been treating N. W. for schizophrenia since 1997.  Dr. I. I. indicated that N. W.'s initial psychiatric breakdown was in 1996 and that he had had five (5] admissions for treatment of his schizophrenia since that time.  Dr. I. I. related that N. W. had a history of being "slow," had been in special classes, had dropped out of school in the 10th grade, had not obtained a General Education Development (GED) diploma, and had no work records because he could barely read.  In his March 2012 report,  Dr. I. I. indicated that he had reviewed N. W.'s school records dating back to October 1990, which showed that he had been referred to a Special School District in St. Louis County.  Dr. I. I. related that a review of the records from the Special School District of St. Louis County showed that N. W. had, and still had, a severe learning disorder.  Dr. I. I. noted that N, W. had erratic performances both in academic grades and in national achievement testing.  The report revealed that N. W.'s grades had steadily failed and that his several learning problems were coupled with behavioral warnings, parent contacts and conferences, "time outs," and removal from classes and suspensions.  Dr. I. I. reported that the Veteran' overall reading skills were significantly below age and grade expectancy.  Dr. I. I. reviewed a report entitled "Behaviorally Disordered," which showed that N. W. had required "special education and related services" because of a lack of expected academic progress.  It was also noted that his "' Birth and development were unremarkable.'"  Based on the foregoing, Dr. I. I.  concluded that before the age of 18, N. W. was incapable of taking care of himself, was fully dependent on his mother (the appellant) due to his mental state and that he would require her, as well a doctor's care, for the duration of his life.  Dr. I. I. reasoned that the Veteran was schizophrenic, was mentally challenged with a low IQ and had a severe learning disorder.  (See August 2011 and March 2012 reports, authored by Dr. I. I.) 

Dr. I. I's report is supportive of the appellant's claim, is uncontroverted and is supported by the other evidence of record, namely an Evaluation Summary Report, prepared by the Special School District of St. Louis County.  As summarized by Dr. I. I., this report shows that beginning in elementary school, N. W. suffered from severe learning problems as demonstrated by erratic academic grades and scores in national achievement testing from year to year.  His percentiles ranged from below average to above average, and his grades steadily failed throughout his school courses.  For example, in elementary school, N. W.'s grades appeared to be primarily Cs and Ds, with an occasional A, B or C, but with no consistent pattern.  N. W.'s second semester of sixth grade produced the weakest grades of all of his elementary school years, such that he had to attend summer school.  In seventh grade, N. W. received all Ds and Fs except for a C+ in Speech.  N. W.'s learning problems were coupled with behavioral problems that required discipline actions for fighting, class tardies and disturbance, and disobeying and being defiant towards teachers.  His overall reading skills were found to have been significantly below age and grade expectancy.  

The Board finds Dr. I. I's opinion to be of high probative value in evaluating the appellant's claim.  Dr. I. I.'s opinion is also clearly based upon a comprehensive and factually accurate review of the record evidence from all sources and is therefore highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.).  For these reasons, and setting aside the comments regarding schizophrenia, which diagnosis was made after N.W. turned 18 and which was not opined to be present at age 18, the Board finds Dr. I. I's opinion to be highly probative with regards to the question of whether N. W. was permanently incapable of self-support at age 18, specifically as of his birthday in November 1992.  

In view of Dr. I. I's conclusion that N. W. suffered from life-long and, hence, permanent severe learning disability, the Board will resolve reasonable doubt in the appellant's favor and conclude that N. W. was permanently incapable of self-support prior to reaching the age of 18.  Accordingly, the claim is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen the claim for helpless child benefits for the Veteran's son, N. W., and the appeal is allowed to this extent.

Entitlement to recognition of N. W. as a helpless child of the Veteran, for purposes of receiving VA benefits, is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


